Citation Nr: 1330562	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than December 9, 2003 for the award of service connection for a residual scar of the right armpit.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, awarded service connection for residual scar, removal of leech, right armpit and assigned an initial 10 percent evaluation effective June 22, 2007.  Jurisdiction over the claims file is currently held by the RO in Baltimore, Maryland.  

In February 2010, the Veteran testified before a hearing officer at the New York RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, clarification from the Veteran is necessary to determine whether he desires a hearing before the Board and whether he is still represented by the New York State Division of Veterans' Affairs.  Additionally, once the Veteran's current representation is clarified, a VA Form 646 or similar document should be added to the record.  

In February 2010, the Veteran and his wife testified at a hearing before a hearing officer at the New York RO.  The Veteran was assisted during the hearing by his current representative, a member of the New York State Division of Veterans' Affairs.  In January 2011, the Veteran submitted a VA Form 9 and stated that he desired another hearing with assistance from his lawyer.  The Veteran did not indicate on the Form 9 whether he wanted to appear at a hearing before the Board.  Furthermore, the Veteran's current representative of record remains the New York State Division of Veterans' Affairs; he has not submitted any documentation changing his representation to an attorney or other Veterans Service Organization (VSO).  Upon remand, the Veteran must be contacted and asked to clarify whether he desires a hearing before the Board in accordance with 38 C.F.R. § 20.700 (2013) and whether he is still represented by the New York State Division of Veterans' Affairs.

The Veteran's current representative was also not provided the opportunity to review the case after the cases' certification to the Board.  In August 2013, the Veteran's claims file was provided to the Maryland Department of Veterans Affairs (MDVA) for the procurement of a Form VA Form 646, but the MDVA declined to review the case, noting that the Veteran was represented by the state of New York.  The record does not indicate whether the claims file was then made available to the New York State Division of Veterans' Affairs.  In any event, a current VA Form 646 or similar document is not currently of record.  
The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600.  Therefore, after his current representative is clarified, the representative should have an opportunity to review the claims file and provide argument in support of the claim for entitlement to an earlier effective date for the award of service connection for a residual scar of the right armpit. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he clarify whether he desires a hearing before the Board (to include a hearing at the Board's Central Office in Washington, D.C.).

The Veteran should also be asked to clarify whether he is still represented by the New York State Division of Veterans' Affairs.  Inform the Veteran that if he has retained new representation (to include an attorney), he must submit a valid VA Form 21-22 or 21-22a (Appointment of an Individual or Veterans Service Organization as a Claimant's Representative) to change his representative of record.  

2.  If the Veteran indicates that he wishes to appear at a hearing before the Board, schedule a hearing before a Veterans Law Judge of the Board following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.702 (2013).  The Veteran must receive notice of the hearing at his current address of record. 

3.  Then, after clarification is received from the Veteran regarding his current representation, afford the representative the opportunity to review the claims file and complete a VA Form 646 or equivalent, prior to recertifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


